UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2015 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECH INTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number:818-787-7000 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange Title of each class On which registered Common Stock, no par value The NYSE MKT Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in rule 405 of the Securities Act.o Yesþ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yesþ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þ Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in a definitive proxy statement or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer (Do not check if a smaller reporting company) £Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No The aggregate market value of voting stock held by non-affiliates of Registrant, based upon the closing price of $2.91 for shares of the registrant’s Common Stock on December 31, 2014, the last business day of the registrant’s most recently completed second fiscal quarter as reported by the NYSE MKT, was approximately $5,824,000. In calculating such aggregate market value, shares of Common Stock held by each officer, director and holder of 5% or more of the outstanding Common Stock (including shares with respect to which a holder has the right to acquire beneficial ownership within 60 days) were excluded because such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares of Common Stock outstanding as of September 11, 2015 was 3,513,055. Documents Incorporated by Reference Part III of this Form 10-K incorporates by reference information from Registrant’s Proxy Statement for its 2015 Annual Meeting of Shareholders to be filed with the Commission under Regulation 14A within 120 days of the end of the fiscal year covered by this Form 10-K. TRIO-TECH INTERNATIONAL INDEX Page Part I Item 1 Business 1 Item 1A Risk factors 6 Item 1B Unresolved staff comments 6 Item 2 Properties 7 Item 3 Legal proceedings 8 Item 4 Mine safety disclosures 8 Part II Item 5 Market for registrant’s common equity, related stockholder matters and issuer purchases of equity securities 9 Item 6 Selected financial data 9 Item 7 Management’s discussion and analysis of financial condition and results of operations 10 Item 7A Quantitative and qualitative disclosures about market risk 29 Item 8 Financial statements and supplementary data 30 Item 9 Changes in and disagreements with accountants on accounting and financial disclosure 30 Item 9A Controls and procedures 30 Item 9B Other information 30 Part III Item 10 Directors, executive officers and corporate governance 30 Item 11 Executive compensation 30 Item 12 Security ownership of certain beneficial owners and management and related stockholder matters 30 Item 13 Certain relationships and related transactions, and director independence 30 Item 14 Principal accountant fees and services 30 Part IV Item 15 Exhibits and financial statement schedules 31 Exhibits 31 Signatures 32 Report of independent registered public accounting firm F-1 Consolidated Balance Sheets as of June 30, 2015 and 2014 F-2 Consolidated Statements of Operations and Comprehensive Income for the Years Ended June 30, 2015 and 2014 F-3 Consolidated Statements of Shareholders’ Equity for the Years Ended June 30, 2015 and 2014 F-5 Consolidated Statements of Cash Flows for the Years Ended June 30, 2015 and 2014 F-6 Notes to Consolidated Financial Statements F-7 i Table of Contents TRIO-TECH INTERNATIONAL PART I ITEM 1 – BUSINESS (IN THOUSANDS, EXCEPT PERCENTAGES AND SHARE AMOUNTS) Cautionary Statement Regarding Forward-Looking Statements The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-K and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; credit risks in the Chinese real estate industry; changes in macroeconomic conditions and credit market conditions; and other economic, financial and regulatory factors beyond the Company’s control. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology. Unless otherwise required by law, the Company undertakes no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. You are cautioned not to place undue reliance on such forward-looking statements. General Trio-Tech International was incorporated in 1958 under the laws of the State of California. As used herein, the term "Trio-Tech" or "Company” or “we” or “us” or “Registrant” includes Trio-Tech International and its subsidiaries unless the context otherwise indicates.Our mailing address and executive offices are located at 16139 Wyandotte Street, Van Nuys, California 91406, and our telephone number is (818) 787-7000. During fiscal year 2015, we operated our business in four segments: manufacturing, testing services, distribution and real estate. Geographically, we operate in the U.S., Singapore, Malaysia, Thailand and China.We operate six testing services facilities; one in the United States and five in Southeast Asia.We operate two manufacturing facilities: one in the United States and the other in Southeast Asia. Our distribution segment and real estate segment operate primarily in Southeast Asia. Our major customers are concentrated in Southeast Asia and they are either semiconductor chip manufacturers or testing facilities that purchase testing equipment.For information relating to revenues, profit and loss and total assets for each of our segments, see Note 19 - Business Segments contained in our consolidated financial statements included in this Form 10-K. Company History – Certain Highlights SHI International Pte. Ltd. achieved ISO 9001:2008 certification. Universal (Far East) Pte. Ltd. Singapore re-certified to ISO 9001:2008 standards. Trio-Tech (Tianjin) Co., Ltd. certified for ISO/TS 16949:2009 standards. Trio-Tech (Tianjin) Co., Ltd. acquired TS16949 certification. -1- Table of Contents Trio-Tech International Pte. Ltd., Singapore, Trio-Tech (Malaysia) Sdn. Bhd., Trio-Tech (Suzhou) Co., Ltd. Trio-Tech (Bangkok) Co., Ltd. and Trio-Tech (Tianjin) Co., Ltd. re-certified to ISO 9001:2008 standards. Trio-Tech International Pte. Ltd., Singapore, re-certified to ISO 14001:2004 standards. Trio-Tech Malaysia (Malaysia) Sdn. Bhd. achieved ISO/TS16949 LOC certification. Trio-Tech Tianjin Co., Ltd. re-certified to ISO/TS16949 LOC certification. Trio-Tech International Pte. Ltd., Singapore, re-certified to biz SAFE Level 3 Workplace Safety and Health standards. Trio-Tech International Pte. Ltd., Singapore, re-certified to ISO 17025:2005 standards. Universal (Far East) Pte. Ltd. Singapore re-certified to ISO 9001:2008 standards. Trio-Tech (Tianjin) Co., Ltd., re-certified to ISO 9001:2008 standards. Trio-Tech International Pte. Ltd., Singapore, Trio-Tech (Malaysia) Sdn. Bhd. and Trio-Tech (Bangkok) Co., Ltd. re-certified to ISO 9001:2008 standards. (Aug 2015) Trio-Tech International Pte. Ltd., Singapore, re-certified to ISO 14001:2004 standards. (Aug 2015) Overall Business Strategies Our core business is and historically has been in the semiconductor industry (testing services, manufacturing and distribution).Revenue from this industry accounted for 99.5%of our revenue for both fiscal years 2015 and 2014, respectively. The semiconductor industry has experienced periods of rapid growth, but has also experienced downturns, often in connection with, or in anticipation of, maturing product cycles of both semiconductor companies’ and their customers’ products and declines in general economic conditions. To reduce our risks associated with sole industry focus and customer concentration, the Company expanded its business into the real estate investment and oil and gas equipment fabrication businesses in 2007 and 2009, respectively.The Company’s Indonesia operation and the Indonesia operation’s immediate holding company, which comprise the fabrication services segment, suffered continued operating losses since it commenced its operations, and the cash flow was minimal in the past years.The Company established a restructuring plan to close the fabrication services operation, and in accordance with ASC Topic 205, Presentation of Financial Statement Discontinued Operations (“ASC Topic 205”), the Company presented the operation results from fabrication services as a discontinued operation. Real Estate segment contributed only 0.5% to the total revenue and has been insignificant since the property market in China has slow down due to cooling measures in China. To achieve our strategic plan for our semiconductor business, we believe that we must pursue and win new business in the following areas: ●
